      Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 1 of 13
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                              UNITED STATES DISTRICT COURT                                     April 28, 2021
                               SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

GERRY R. HILL,                                      §
                                                    §
            Plaintiff,                              §
                                                    §
vs.                                                 §    CIVIL ACTION NO. H-19-3103
                                                    §
SGT. BLAKENSHIP, et al.,                            §
                                                    §
                                                    §
            Defendants.                             §

                                 MEMORANDUM AND ORDER

        State inmate Gerry R. Hill has filed an amended civil rights complaint under 42 U.S.C.

§ 1983. Among others, he sued Warden Gregory Vaughn, Captain Carlos Applewhite, Sergeant

Jeremy Zwar, and Sergeant Keith Tucker (collectively “Defendants”). (Docket Entry No. 18, 30). 1

Defendants have filed a joint motion to dismiss Hill’s amended complaint. (Docket Entry No. 37).

Hill has filed a response. (Docket Entry No. 44). Because Hill does not allege viable claims

against Defendants, the court dismisses the claims against them, for the reasons explained below.

I.      Background

        Unless otherwise indicated, the facts in this section are taken from Hill’s amended

complaint and his response to this court’s order for a more definite statement. (Docket Entry Nos.

18, 30). Most of Hill’s allegations arise from a July 2019 disciplinary proceeding in which he was

charged with “7.0 sexual abuse” based on his allegedly improper contact with another inmate in

the prison yard. (Docket Entry No. 18, p. 10-11). Hill alleges that Defendants conspired to bring



        1
         Hill’s claims against defendants Jones, Ransom, Strong, Priestwood, Blankenship, Samford, and
Cooley were previously dismissed with prejudice. (Docket Entry No. 24). Hill’s claims against the current
and former Executive Directors of the TDCJ and the current and former Directors of the TDCJ-ICD are the
subject of a separate motion to dismiss, (Docket Entry No. 42), that will be addressed by separate order.
      Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 2 of 13




a false disciplinary charge against him for a variety of reasons and then conspired to cover up their

misdeeds. (Id. at 9-11).

        Specifically, Hill alleges that while presiding over the disciplinary hearing on the sexual

abuse charge, Applewhite refused to permit Hill sufficient time to discuss the charge with counsel

substitute and refused to watch a video of the incident. (Id. at 10). According to Hill, Applewhite

also refused to allow him additional time to locate another witness who was allegedly at the scene.

(Docket Entry No. 30, p. 2). Based on the evidence Applewhite did consider, he found Hill guilty

of the charge. (Docket Entry No. 18, p. 11). After the finding of guilt, Vaughn placed Hill in

administrative segregation, reduced his line class for 365 days, and forfeited some of Hill’s good-

time credits. (Id.). When Hill filed this § 1983 action, Vaughn and Tucker allegedly conspired to

cover up the improper finding of guilt by reducing Hill’s charge and restoring his good-time

credits. (Id.). Hill also alleges that Zwar retaliated against him by confiscating his legal materials.

(Id. at 10).

        Defendants filed a joint motion to dismiss Hill’s claims against them under Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure. (Docket Entry No. 37). Hill filed a response.

(Docket Entry No. 44).

II.     The Legal Standards

        A motion to dismiss under Rule 12(b)(1) is properly granted when the plaintiff lacks

standing or when the claims alleged are barred by a state’s sovereign immunity. See High v.

Karbhari, 774 F. App’x 180, 182 (5th Cir. 2019) (per curiam) (citing Little v. KPMG LLP, 575

F.3d 533, 540 (5th Cir. 2009); Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 240 (5th Cir. 2005)).

“When a Rule 12(b)(1) challenge is raised alongside other Rule 12 challenges, the court should




                                                  2
     Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 3 of 13




address the Rule 12(b)(1) issues before reaching the merits.” Id. (citing Ramming v. United States,

281 F.3d 158, 161 (5th Cir. 2001)).

       A motion to dismiss under Rule 12(b)(6) is properly granted when the plaintiff’s complaint

fails to state a claim upon which relief can be granted. A court reviewing a Rule 12(b)(6) motion

must “accept[] all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.” Powers v. Northside Indep. Sch. Dist., 951 F.3d 298, 305 (5th Cir. 2020) (internal

quotation marks and citation omitted). “However, the plaintiff must plead specific facts, not mere

conclusory allegations to state a claim for relief that is facially plausible.” Id. (internal quotation

marks and citation omitted). To withstand a motion to dismiss, the factual allegations in the

complaint “must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). If the complaint does not set forth “enough facts to state a

claim to relief that is plausible on its face,” it must be dismissed. Id. at 570.

       Because Hill is representing himself, the court construes his filings liberally, subjecting

them to “less stringent standards than formal pleadings drafted by lawyers[.]” Haines v. Kerner,

404 U.S. 519, 520 (1972) (per curiam). But even under this lenient standard, self-represented

litigants must still “abide by the rules that govern the federal courts.” E.E.O.C. v. Simbaki, Ltd.,

767 F.3d 475, 484 (5th Cir. 2014) (quoting Frazier v. Wells Fargo Bank, N.A., 541 F. App’x 419,

421 (5th Cir. 2013)). “Pro se litigants must properly plead sufficient facts that, when liberally

construed, state a plausible claim to relief, serve defendants, obey discovery orders, present

summary judgment evidence, file a notice of appeal, and brief arguments on appeal.” Id. (footnotes

omitted).




                                                   3
       Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 4 of 13




III.    Analysis

        A.     The Official-Capacity Claims

               1.      Money Damages

        Defendants move to dismiss the claims for money damages against them in their official

capacities under sovereign immunity. That doctrine bars actions against a state or state official

unless Congress has abrogated such immunity or the state has specifically waived it. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989). Congress did not abrogate the states’ Eleventh

Amendment immunity when it enacted § 1983, see id., and the State of Texas has not waived its

immunity for § 1983 actions. See Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 839 (Tex.

2007) (“It is up to the Legislature to institute such a waiver, and to date it has not seen fit to do

so.”); see also Putnam v. Iverson, No. 14-13-00369-CV, 2014 WL 3955110, at *3 (Tex. App. ̶

Houston [14th Dist.] Aug. 14, 2014, pet. denied) (reiterating that the Texas Legislature has not

waived sovereign immunity for claims brought under § 1983).

        The fact that Hill has sued state employees, rather than the state itself, does not change this

analysis. When a government employee is sued in his or her official capacity, the employing entity

is the real party in interest for the suit. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985)

(explaining that official-capacity suits “generally represent only another way of pleading an action

against an entity of which an officer is an agent” and are “treated as a suit against the entity”)

(citations omitted). Hill’s claims for money damages against Defendants in their official capacities

are construed as claims against the State of Texas, are barred by sovereign immunity, and are

dismissed.




                                                  4
     Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 5 of 13




       2.      Injunctive Relief

       Hill also asks this court to enter an injunction against Defendants in their official capacities

to protect him from future disciplinary proceedings, retaliation, beatings, and racial discrimination.

A government official acting in his official capacity is not immune from suit under the Eleventh

Amendment when the plaintiff seeks prospective injunctive relief to prevent an on-going violation

of federal law. Ex Parte Young, 209 U.S. 123, 158-60 (1908); Valentine v. Collier, No. 20-20525,

2021 WL 1153097, at *3 (5th Cir. Mar. 26, 2021). But “[a] permanent injunction is appropriate

only if a defendant’s past conduct gives rise to an inference that, in light of present circumstances,

there is a reasonable likelihood of future transgressions.” Valentine, 2021 WL 1153097, at *2

(quoting Sec. & Exch. Comm’n v. Life Partners Holdings, Inc., 854 F.3d 765, 784 (5th Cir. 2017)

(internal quotations omitted)).

       Hill’s petition alleges no facts about Defendants’ past conduct that would support an

inference that they are likely to commit future transgressions. Hill alleges no facts to establish that

he has been the subject of beatings or racial discrimination at the hands of Defendants. Hill also

fails to allege sufficient facts to establish that Defendants have retaliated against him. And Hill is

not entitled to an injunction to protect him against future disciplinary proceedings. See, e.g.,

Sandin v. Conner, 515 U.S. 472, 482 (1995) (“[F]ederal courts ought to afford appropriate

deference and flexibility to state officials in trying to manage a volatile environment.); Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (noting that prisoners may not “insulate themselves

from disciplinary actions by drawing the shield of retaliation around them”). Hill’s claims for

injunctive relief against Defendants in their official capacities are denied.




                                                  5
     Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 6 of 13




        B.      The Individual-Capacity Claims

                1.      The Conspiracy Claims

        Hill alleges that Vaughn, Applewhite, Tucker, and Zwar conspired to file a false

disciplinary report against him, allegedly because they knew Hill from prior institutions and

disliked him. To state a viable conspiracy claim under § 1983, a prisoner must allege facts to show

“(1) the existence of a conspiracy involving state action and (2) a deprivation of civil rights in

furtherance of the conspiracy.” Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir. 1990),

abrogated on other grounds as recognized by Marion v. Thomas, 973 F.2d 449, 455 (5th Cir.

1992). To establish the existence of a conspiracy, the prisoner must allege facts to show that the

defendants agreed to commit actions that violated his constitutional rights. See Arsenaux v.

Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982). “A bald assertion that a conspiracy exists,

unsupported by any factual allegations, is insufficient.” Thomas v. State, 294 F. Supp. 3d 576, 610

(N.D. Tex. 2018) (citing Lynch v. Cannatella, 810 F.2d 1363, 1370 (5th Cir. 1987)).

        Hill alleges no facts in his petition or response to the order for more definite statement to

show that Defendants agreed with each other to commit any acts, much less acts that would violate

Hill’s constitutional rights.    His unsupported allegation that a conspiracy exists is legally

insufficient. Hill’s conspiracy claims against all Defendants are dismissed.

                2.      The Claims Against Vaughn

        Hill alleges that Vaughn retaliated against him by placing him in administrative

segregation, allegedly because Hill had filed complaints and grievances against Vaughn and his

predecessors for racial discrimination and corruption. (Docket Entry Nos. 18, pp. 3-4, 9; 30, p. 3).

“To prevail on a claim of retaliation, a prisoner must establish (1) a specific constitutional right,

(2) the defendant's intent to retaliate against the prisoner for his or her exercise of that right, (3) a




                                                   6
     Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 7 of 13




retaliatory adverse act, and (4) causation.” Morris v. Powell, 449 F.3d 682, 684 (5th Cir. 2006)

(quoting McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998)). The prisoner must allege facts

to show that “but for the retaliatory motive the complained of incident . . . would not have

occurred.” Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (quoting Smith, 60 F.3d at

1166 (citations omitted)). This requires “more than the prisoner’s ‘personal belief that he is the

victim of retaliation.’” Id. (quoting Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995)). It

requires the prisoner to “produce direct evidence of motivation or . . . allege a chronology of events

from which retaliation may plausibly be inferred.” Smith, 60 F.3d at 1166 (citation omitted). The

claim will also fail if the prisoner is unable to point to a specific constitutional right that has been

violated. Tighe v. Wall, 100 F.3d 41, 43 (5th Cir. 1996).

       Hill’s allegations against Vaughn fail to meet this standard. Hill alleges that Vaughn

retaliated against him because he filed grievances—arguably a violation of his First Amendment

right to “speak[] out.” Hartman v. Moore, 547 U.S. 250, 256 (2006); see also Morris, 449 F.3d at

684 (“A prison official may not retaliate against or harass an inmate for complaining through

proper channels about a guard's misconduct.”). But Hill does not allege facts that show a

retaliatory motive or a sequence of events from which retaliation can be inferred. Instead, the

record plainly shows that Vaughn placed Hill in administrative segregation because Hill was found

guilty of a disciplinary infraction. These facts do not demonstrate retaliation. Hill’s retaliation

claims against Vaughn are dismissed.

               3.      The Claims Against Applewhite

       Hill alleges that Applewhite denied him due process during a disciplinary proceeding.

(Docket Entry No. 18, p. 3). There are two types of due process protections: procedural and

substantive.   Procedural due process ensures fairness in the decision-making process “[b]y




                                                   7
     Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 8 of 13




requiring the government to follow appropriate procedures.” John Corp. v. City of Houston, 214

F.3d 573, 577 (5th Cir. 2000) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). Substantive

due process prevents governmental power from being “used for purposes of oppression.” Id.

(quoting Daniels, 474 U.S. at 331).

       While prisoners generally have due process rights, “[p]rison disciplinary proceedings are

not part of a criminal prosecution, and the full panoply of rights due a defendant in such

proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In prison disciplinary

proceedings, procedural due process is satisfied if the prisoner is (1) given advance written notice

of the alleged violation; (2) permitted to call witnesses and present documentary evidence when it

will not be unduly hazardous to institutional safety; and (3) given a “written statement by the

factfinders as to the evidence relied on and the reasons for the disciplinary action.” Id. at 563-66.

Substantive due process is satisfied if “there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S.

445, 455-56 (1985).

       Hill does not allege that he was not provided with advance written notice of the charge

against him or that he did not receive a written statement of the evidence upon which Applewhite

relied. He alleges only that Applewhite did not watch a video of the alleged incident before ruling,

which he contends was a denial of his right to present documentary evidence. (Docket Entry No.

18, p. 10). But Hill admits that counsel substitute asked to exclude the videotape from evidence.

(Id. at 13). Under that circumstance, Applewhite’s failure to watch the video is not a violation of

procedural due process. See, e.g., Arceneaux v. Pearson, 449 F. App’x 396, 398 (5th Cir. 2011)

(the fact that the hearing officer did not watch surveillance footage does not by itself render a

disciplinary hearing unfair); Neal v. Casterline, 129 F. App’x 113, 115 (5th Cir. 2005) (hearing




                                                 8
     Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 9 of 13




officer’s refusal to watch the videotape did not violate due process). Further, Hill admits that there

was contact between him and the alleged victim, although he disputes the nature of the contact.

(Docket Entry No. 18, p. 24). Because Hill admits that there is at least some evidence that the

incident giving rise to the disciplinary violation had occurred, Hill has not shown that Applewhite

violated Hill’s substantive due process rights.

       Hill also alleges that counsel substitute violated his procedural due process rights because

he did not properly explain the charge against Hill, had the video excluded from evidence, and did

not call the proper witnesses. (Id. at 13). But counsel substitute is not a proper defendant under

§ 1983, see Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995), and any errors by counsel

substitute cannot be charged to Applewhite. Hill’s due process claim against Applewhite is

dismissed.

       Hill also alleges that Applewhite retaliated against him by depriving him of due process

during the disciplinary proceeding. To allege a viable claim of retaliation, Hill must allege

sufficient facts to show “(1) a specific constitutional right, (2) the defendant’s intent to retaliate

against the prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and (4)

causation.” Morris, 449 F.3d at 684 (quoting McDonald, 132 F.3d at 231). In his pleadings, Hill

alleges that Applewhite retaliated against him because Applewhite knew him from when they were

both at the Coffield Unit. (Docket Entry No. 30, p. 2). Hill alleges no facts to show that

Applewhite took any action in response to Hill’s exercise of a constitutional right. He also does

not allege facts to show that Applewhite had a motive to retaliate nor does he establish “a

chronology of events from which retaliation may plausibly be inferred.” Smith, 60 F.3d at 1166

(citation omitted). Hill’s subjective belief that the incident is retaliatory, without more, is not

sufficient. Hill’s retaliation claim against Applewhite is dismissed.




                                                  9
    Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 10 of 13




                4.      The Claims Against Zwar

        Hill alleges that Zwar improperly confiscated his legal materials, which denied him his

constitutionally protected right of access to the courts. (Docket Entry Nos. 18, p. 10; 30, p. 1-2).

The responsibility of prison officials to protect a prisoner’s right of access to the courts is generally

limited to “protecting the ability of an inmate to prepare a petition or complaint.” Wolff, 418 U.S.

at 576. To allege a viable claim based on the denial of access to the courts, the prisoner must

allege both a deprivation and an injury as a result of that deprivation. See Lewis v. Casey, 518

U.S. 343, 349 (1996).

        Hill alleges that Zwar took the legal materials Hill needed to file his § 1983 action and that

the lack of these materials forced him to file a voluntary dismissal of his complaint between March

and August 2017. (Docket Entry No. 30, p. 1). These allegations, on their face, show that Hill

was not prevented from preparing his petition or complaint, only from prosecuting his previously

filed case. These facts do not show that Hill was denied access to the courts. In addition, Hill

alleges that Zwar confiscated the legal materials on August 20, 2018. (Id. at 2). The confiscation

of legal materials in August 2018 cannot be the cause of voluntary dismissal Hill alleges he filed

between March and August 2017. Hill’s allegations do not support a claim for violation of his

right of access to the courts, and this claim against Zwar is dismissed.

        Hill also alleges that Zwar denied him his right of access to the courts in retaliation for

Zwar’s dislike of Hill, which allegedly started in 2013 when both Zwar and Hill were at the

Eastham Unit. (Id.). The first step in alleging a claim of retaliation under § 1983 is to identify the

constitutional right at issue. Hill alleges that he was deprived of his right of access to the courts.

However, as discussed above, Hill’s allegations do not show that he was deprived of this right.

Hill does not “allege a chronology of events from which retaliation may plausibly be inferred.”




                                                   10
    Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 11 of 13




Smith, 60 F.3d at 1166 (citation omitted). While Hill alleges that Zwar had accused Hill of

homosexual activity when they were both at the Eastham Unit in 2013, Hill does not allege any

facts to explain why this prior animosity would cause Zwar to retaliate against him six years later.

Hill’s retaliation claim against Zwar is dismissed.

                5.      The Claims Against Tucker

        Hill alleges that Tucker retaliated against him by conducting “racially motivated

investigations and harassment” and by reducing his disciplinary charge without notice or due

process. (Docket Entry No. 18, p. 10). “To prevail on a claim of retaliation, a prisoner must

establish (1) a specific constitutional right, (2) the defendant's intent to retaliate against the prisoner

for his or her exercise of that right, (3) a retaliatory adverse act, and (4) causation.” Morris, 449

F.3d at 684 (quoting McDonald, 132 F.3d at 231). This requires the prisoner to identify the

constitutionally protected activity in which he was engaged and to “allege a chronology of events

from which retaliation may plausibly be inferred.” Smith, 60 F.3d at 1166 (citation omitted).

        Hill alleges that Tucker retaliated against him because Hill had filed grievances against

prison officials for corruption, drug trafficking, and racism. (Docket Entry No. 18, p. 10). These

allegations identify a constitutionally-protected right. But Hill does not allege that any of the

complaints or grievances were against Tucker or that Tucker knew of the grievances Hill had filed

against others. Hill also fails to allege facts to show how reducing the severity of a disciplinary

charge and reinstating good time credits constitute a “retaliatory adverse act.” And Hill does not

allege facts to show that a chronology of events from which retaliation can reasonably be inferred.

Hill’s claim against Tucker for retaliation is dismissed.

        Hill also alleges that Tucker violated his due process rights by reducing the severity of his

disciplinary charge and restoring his good time credits without notice. (Docket Entry No. 18, p.




                                                    11
    Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 12 of 13




10-11). The liberty interest of prisoners protected by the Due Process Clause is “limited to freedom

from restraint which . . . imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Hill does not allege facts to show that

reducing the severity of his disciplinary charge and restoring his good time credits imposed either

a restraint on his liberty or a significant hardship. He also alleges no harm from the alleged lack

of notice. Hill’s due process claim against Tucker is dismissed.

        Finally, Hill alleges that Tucker violated his equal protection rights by favoring white and

Hispanic inmates over black inmates. (Docket Entry No. 30, p. 5). “The Equal Protection Clause

protects individuals from governmental action that . . . treat[s] similarly situated individuals

differently.” John Corp., 214 F.3d at 577 (citing City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985)). But “the Equal Protection Clause confers no substantive rights and creates

no substantive liberties. The function of the Equal Protection Clause, rather, is simply to measure

the validity of classifications created by state laws.” San Antonio Indep. Sch. Dist. v. Rodriguez,

411 U.S. 1, 59 (1973) (Stewart, J., concurring). To allege an equal protection claim, Hill must not

only “allege and prove that he received treatment different from that received by similarly situated

individuals and that the unequal treatment stemmed from a discriminatory intent,” Taylor v.

Johnson, 257 F.3d 470, 473 (5th Cir. 2001), but he must also identify the law under which he was

treated differently.

        Hill’s pleadings do not allege facts showing that Tucker violated his equal protection rights.

While Hill alleges that Tucker favors white and Hispanic inmates over black inmates, he does not

allege that Tucker took any specific action against him with a discriminatory intent. He also does

not identify any law under which he was treated differently or any program or benefit that he was

denied because of his race. Hill’s equal protection claim against Tucker is dismissed.




                                                 12
      Case 4:19-cv-03103 Document 52 Filed on 04/27/21 in TXSD Page 13 of 13




IV.     Conclusion and Order

        The motion to dismiss filed by Defendants, (Docket Entry No. 37), is granted. The claims

against Vaughn, Applewhite, Zwar, and Tucker are dismissed with prejudice and without leave to

amend because amendment would be futile. All remaining pending motions are denied as moot.

An order of dismissal is separately entered.


               SIGNED on April 27, 2021, at Houston, Texas.



                                               _______________________________________
                                                            Lee H. Rosenthal
                                                     Chief United States District Judge




                                                 13
